Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2008. o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period to Commission File Number 0-51533 SuperDirectories, Inc. (Exact name of small Business Issuer as specified in its charter) Delaware 14-1817301 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 5337 Route 734 Merrill, NY (Address of principal corporate offices) (Postal or Zip Code) Registrants telephone number, including area code: (518) 425-0320 N/A Former name, former address and former fiscal year, if changed since last report Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 165,969,216 Transitional Small Business Disclosure Format (Check one): o Yes x No SuperDirectories, Inc. Contents Page PART 1  FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheet 1 Statements of Operations 2 Statements of Stockholders Equity 3 Statements of Cash Flows 4 Notes to Financial Statements 5-12 Item 2. Managements Discussion and Analysis of Financial Condition or Plan of Operation 13-18 Item 3. Controls and Procedures 19 PART II  Other Information 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Submission of Matters to Shareholders 20 Item 5. Other Information 20 Item 6. Exhibits and Reports on Form 8-K 21 Signatures 22 SuperDirectories, Inc. (A Development Stage Company) Balance Sheet March 31, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ 998,114 Prepaid expenses and other assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Office equipment Less accumulated depreciation TOTAL PROPERTY AND EQUIPMENT TRADE NAME, NET TOTAL ASSETS $ 1,030,678 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 6,020 TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY STOCKHOLDERS' EQUITY Capital stock, par value $.01 per share, 200,000,000 shares authorized. 165,969,216 shares issued and outstanding Additional paid in capital Accumulated loss during the developmental stage TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,030,678 The accompanying notes are an integral part of these financial statements. 1 SuperDirectories, Inc. (A Development Stage Company) Statements of Operations (UNAUDITED) November 15, 1999 Three Months Ended Six Months Ended (Inception) March 31, March 31, to March31, REVENUES Operating income $ - $ - $ - $ - $ - TOTAL OPERATING INCOME - EXPENSES Consultants 16,000 - 40,000 25,247 3,982,408 Legal and accounting 53,055 40,759 84,536 58,135 678,371 Impaiment Loss - 243,903 Product development costs 50,692 57,160 75,384 96,587 461,049 Rental expense 9,000 9,000 18,000 18,000 323,477 Travel expense 4,827 1,497 9,567 10,665 66,173 Automobile expense 2,186 1,040 3,483 3,955 38,854 Depreciation 3,778 3,906 7,605 7,825 57,412 Start-Up Costs - 17,500 Other taxes 846 525 1,299 525 18,797 Telephone 897 660 1,325 1,232 17,783 Office supplies 314 446 1,189 1,307 22,650 Amortization 55 55 109 109 1,338 Miscellaneous - 888 Bank fees 75 38 102 38 803 Penalties - 561 Advertising - 158 Repair and maintenance - 107 Insurance - 3,423 Training - 599 Web consulting - 5,231 TOTAL EXPENSES 141,725 115,086 242,599 223,625 5,941,485 OTHER INCOME Other Income - - - 125 Interest income 463 5,777 9,799 9,216 42,022 TOTAL OTHER INCOME 463 5,777 9,799 9,216 42,147 LOSS BEFORE INCOME TAXES (141,262 ) (109,309 ) (232,800 ) (214,409 ) (5,899,338 ) (PROVISION) BENEFIT FOR INCOME TAXES - NET LOSS $ (141,262 ) $ (109,309 ) $ (232,800 ) $ (214,409 ) $ (5,899,338 ) Earnings (loss) per common share - basic 0.00 0.00 0.00 0.00 Earnings (loss) per common share - diluted 0.00 0.00 0.00 0.00 Weighted average common shares outstanding - basic 164,946,261 165,836,091 164,937,819 165,558,216 Weighted average common shares outstanding - diluted 164,946,261 165,836,091 164,937,819 165,558,216 The accompanying notes are an integral part of these financial statements. 2 SuperDirectories, Inc. (A Development Stage Company) Statements of Stockholders' Equity (UNAUDITED) Deficit Accumlated Additional During the Total Paid-In Common Common Stock Development Stockholders' Shares Amount Capital Stock Options Subscriptions Stage Equity COMMON STOCK Balance at November 15, 1999 - $ - $ - $ - $ - $ - $ - Issuance of common stock 140,500,000 1,405,000 (1,000,000 ) - - - 405,000 Net loss - (128,347 ) (128,347 ) Balance at September 30, 2000 140,500,000 1,405,000 (1,000,000 ) - - (128,347 ) 276,653 Issuance of common stock 46,500 465 46,035 - - - 46,500 Net loss - (109,493 ) (109,493 ) Balance at September 30, 2001 140,546,500 1,405,465 (953,965 ) - - (237,840 ) 213,660 Issuance of common stock 3,228,299 32,283 132,932 - - - 165,215 Net loss - (121,664 ) (121,664 ) Balance at September 30, 2002 143,774,799 1,437,748 (821,033 ) - - (359,504 ) 257,211 Issuance of common stock 507,408 5,074 20,296 - - - 25,370 Net loss - (51,503 ) (51,503 ) Balance at September 30, 2003 144,282,207 1,442,822 (800,737 ) - - (411,007 ) 231,078 Issuance of common stock 7,934,119 79,341 271,361 - - - 350,702 Net loss - (109,209 ) (109,209 ) Balance at September 30, 2004 152,216,326 1,522,163 (529,376 ) - - (520,216 ) 472,571 Issuance of common stock 4,656,036 46,561 504,104 - - - 550,665 Stock Based Compensation Expensed (Options valued at $.492 per share) - - - 1,247,220 - - 1,247,220 (Options valued at $.49 per share) - - - 1,242,150 - - 1,242,150 Exercise of stock options 2,484,300 24,843 1,217,307 (1,242,150 ) - - - Net loss - (2,783,739 ) (2,783,739 ) Balance at September 30, 2005 159,356,662 1,593,567 1,192,035 1,247,220 - (3,303,955 ) 728,867 Issuance of common stock 595,674 5,956 589,718 - - - 595,674 Stock Based Compensation Expensed (Options valued at $.492 per share) - - - 1,247,220 - - 1,247,220 Exercise of stock options 4,968,600 49,686 2,444,754 (2,494,440 ) - - - Stock Subscriptions Received - - - 4,040 - 4,040 Net loss - (1,868,183 ) (1,868,183 ) Balance at September 30, 2006 164,920,936 1,649,209 4,226,507 - 4,040 (5,172,138 ) 707,618 Issuance of common stock 500,280 5,003 495,277 - - - 500,280 Stock Subscriptions - (4,040 ) - (4,040 ) Net loss - (512,791 ) (512,791 ) Balance at September 30, 2007 165,421,216 1,654,212 4,721,784 - - (5,684,929 ) 691,067 Issuance of common stock 548,000 5,480 542,520 - - - 548,000 Net loss - (214,409 ) (214,409 ) Balance at March 31, 2008 165,969,216 $ 1,659,692 $ 5,264,304 $ - $ - $ (5,899,338 ) $ 1,024,658 The accompanying notes are an integral part of these financial statements . 3 SuperDirectories, Inc. (A Development Stage Company) Statements of Cash Flows (UNAUDITED) Six Months Ended November 15, March 31, 1999 (Inception) to March 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (232,800 ) $ (214,409 ) $ (5,899,338 ) Adjustments to reconcile net loss to net cash used by operating activities: Noncash Stock Compensation Expense - - 3,736,590 Depreciation 7,605 7,825 57,412 Amortization 107 109 1,338 Impairment Loss - - 243,903 (Increase) decrease in assets: Due from Stockholder (1,566 ) - - Prepaid Expenses and Other Assets (3,456 ) (5,777 ) (10,797 ) Increase (decrease) in liabilities: Accounts payable 5,815 (9,006 ) 6,020 Accrued expenses (36,856 ) (22,500 ) - NET CASH USED BY OPERATING ACTIVITIES (261,151 ) (243,758 ) (1,864,872 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets - - (321,163 ) Trademarks - - (3,257 ) NET CASH USED IN INVESTING ACTIVITIES - - (324,420 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock 26,359 548,000 3,187,406 NET CASH PROVIDED BY FINANCING ACTIVITIES 26,359 548,000 3,187,406 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (234,792 ) 304,242 998,114 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 692,695 693,872 - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 457,903 $ 998,114 $ 998,114 SUPPLEMENTAL DISCLOSURES: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Stock Options Exercised $ 2,494,440 $ - $ 3,736,590 The accompanying notes are an integral part of these financial statements. 4 SuperDirectories, Inc.
